DETAILED ACTION

Examiner’s Comments
Applicants’ response filed on 5/17/2022 has been fully considered. Claims 1-21 and 48-49 are cancelled, claims 32-42 and 47 are withdrawn and claims 22-47 are pending.

Reopening of Prosecution
In view of the Appeal Brief filed on 5/17/2022, PROSECUTION IS HEREBY REOPENED. A non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing the end of this action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shepard et al (US 3,438,754).

Regarding claim 22, Shepard discloses a coated steel article (col.1) comprising a steel substrate (col. 2), a zinc coating disposed on the steel substrate (col. 2) and an aluminum coating disposed on the zinc coating (col. 2); and wherein the zinc coating has a thickness of 25 microinches (col. 6).
The steel substrate reads on the claimed steel sheet. 25 microinches is equivalent to 0.64 µm.


Regarding claim 23, Shepard discloses the coated steel article comprising the coated steel article comprising the zinc coating has a thickness of 25 microinches (col. 6).
The steel substrate reads on the claimed steel sheet. 25 microinches is equivalent to 0.64 µm.

Regarding claim 24, Shepard discloses the coated steel article comprising the zinc coating has a thickness of 25 microinches (col. 6).
The steel substrate reads on the claimed steel sheet. 25 microinches is equivalent to 0.64 µm.

Regarding claim 27, Shepard discloses a coated steel article (col.1) comprising a steel substrate (col. 2), a zinc coating disposed on the steel substrate (col. 2) and an aluminum coating disposed on the zinc coating (col. 2); and wherein the zinc coating has a thickness of 25 microinches (col. 6).
The aluminum coating disposed on the zinc coating reads on the claimed aluminum-based coating directly in contact with the zinc coating.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (US 3,438,754).

Regarding claim 26, Shepard discloses the coated steel article comprising the aluminum coating having a thickness larger than 100 microinches (col. 3).
100 microinches is 2.54 µm. This range overlaps the claimed range for the thickness of the aluminum-based coating.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a coating with increased strength and durability while not using too much material as a means to reduce manufacturing costs. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claims 28, Shepard discloses the coated steel article comprising the zinc coating having a thickness of 25 microinches (col. 6) and the aluminum coating having a thickness larger than 100 microinches (col. 3). 
The product of these two thicknesses is greater than 1.63 µm squared. This range overlaps the claimed range for the product of the two thicknesses.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the improved corrosion resistance for the coated steel sheet . It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 22-24, 26-28 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US 7,892,654) in view of Shepard et al (US 3,438,754).

Regarding claim 22, Hofmann discloses a coated steel strip comprising a steel strip (col. 3, lines 9-17), an aluminum intermediate layer disposed on the steel strip (col. 3, lines 9-17) and a layer of molten metal disposed on the aluminum intermediate layer (col. 4, lines 31-36); and wherein the layer of molten metal consists of pure zinc or a zinc alloy (col. 4, lines 31-36).
The coated steel strip reads on the claimed coated steel sheet. The steel strip reads on the claimed steel sheet. The aluminum intermediate layer reads on the claimed aluminum-based coating. The layer of molten metal consisting of pure zinc reads on the claimed zinc coating being primarily zinc.
Hofmann does not appear to explicitly disclose the coated steel strip comprising the zinc coating having a thickness less than or equal to 1.1 µm.
However, Shepard discloses a coated steel article (col.1) comprising a steel substrate (col. 2), a zinc coating disposed on the steel substrate (col. 2) and an aluminum coating disposed on the zinc coating (col. 2); and wherein the zinc coating has a thickness of 25 microinches (col. 6).
The steel substrate reads on the claimed steel sheet. 25 microinches is equivalent to 0.64 µm.
It would have been obvious to one of ordinary skill in the art having the teachings of Hofmann and Shepard before him or her, to modify the coated steel strip of Hofmann to include the thickness of the zinc coating of Shepard for the layer of molten metal of Hofmann because having the required thickness for the zinc coating provides improved corrosion resistance while not using excess material as a means for reducing manufacturing costs.

Regarding claim 23, Hofmann does not appear to explicitly disclose the coated steel strip comprising the zinc coating having a thickness less than or equal to 1.0 µm.
However, Shepard discloses a coated steel article (col.1) comprising a steel substrate (col. 2), a zinc coating disposed on the steel substrate (col. 2) and an aluminum coating disposed on the zinc coating (col. 2); and wherein the zinc coating has a thickness of 25 microinches (col. 6).
The steel substrate reads on the claimed steel sheet. 25 microinches is equivalent to 0.64 µm.

Regarding claim 24, Hofmann does not appear to explicitly disclose the coated steel strip comprising the zinc coating having a thickness less than or equal to 0.7 µm.
However, Shepard discloses a coated steel article (col.1) comprising a steel substrate (col. 2), a zinc coating disposed on the steel substrate (col. 2) and an aluminum coating disposed on the zinc coating (col. 2); and wherein the zinc coating has a thickness of 25 microinches (col. 6).
The steel substrate reads on the claimed steel sheet. 25 microinches is equivalent to 0.64 µm.

Regarding claim 26, Hofmann does not appear to explicitly disclose the coated steel sheet comprising the aluminum-based coating having a thickness between 5 um and 50 um.
However, Shepard discloses the coated steel article comprising the aluminum coating having a thickness larger than 100 microinches (col. 3).
100 microinches is 2.54 µm. This range overlaps the claimed range for the thickness of the aluminum-based coating.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a coating with increased strength and durability while not using too much material as a means to reduce manufacturing costs. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 27, Hofmann discloses the coated steel strip comprising the layer of molten metal disposed on the aluminum intermediate layer (col. 4, lines 31-36).
The layer of molten metal disposed on the aluminum intermediate layer without layers therebetween. This would read on the claimed aluminum-based coating directly in contact with the zinc coating.

Regarding claim 28, Hofmann does not appear to explicitly disclose the coated steel sheet comprising the product of a thickness of the aluminum-based coating and the thickness of the zinc being between 2 and 25 micrometers squared.
However, Shepard discloses the coated steel article comprising the zinc coating having a thickness of 25 microinches (col. 6) and the aluminum coating having a thickness larger than 100 microinches (col. 3). 
The product of these two thicknesses is greater than 1.63 µm squared. This range overlaps the claimed range for the product of the two thicknesses.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the improved corrosion resistance for the coated steel sheet . It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 45, Hofmann discloses the coated steel strip comprising the aluminum intermediate layer on the steel strip (col. 3, lines 9-17) and the layer of molten metal disposed on the aluminum intermediate layer (col. 4, lines 31-36).
The aluminum intermediate layer is disposed on the steel strip without layers therebetween. This would read on the claimed aluminum-based coating directly on the steel sheet. The layer of molten metal disposed on the aluminum intermediate layer without layers therebetween. This would read on the claimed aluminum-based coating directly in contact with the zinc coating.

Regarding claim 46, Hofmann discloses a coated steel strip comprising the layer of molten metal disposed on the aluminum intermediate layer (col. 4, lines 31-36) and wherein the layer of molten metal consists of pure zinc or a zinc alloy (col. 4, lines 31-36)
The layer of molten metal reads on the claimed zinc coating being an outermost metal layer.

Claim 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (US 3,438,754) in further view of Laurent et al (US 2010/0221572).
Shepard is relied upon as described above.

Regarding claim 25, Shepard does not appear to explicitly disclose the coated steel strip comprising the aluminum-based coating comprising up to 3% iron and from 9% to 12% silicon with the balance being aluminum.
However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]) and wherein the alloy based on aluminum for the precoating contains 8 to 11% silicon and 2 to 4% iron (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art having the teachings of Shepard and Laurent before him or her, to modify the coated steel article of Shepard to include the precoating based on aluminum of Laurent for the aluminum layer of Shepard because having the required precoating based on aluminum provides a coating resistant to processing conditions, (paragraphs [0040] and [0047] of Laurent).

Regarding claim 26, Shepard does not appear to explicitly disclose the coated steel sheet comprising the aluminum-based coating having a thickness between 5 um and 50 um.
However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]), wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040]) and wherein the alloy based on aluminum for the precoating contains 8 to 11% silicon and 2 to 4% iron (paragraph [0041]).

Regarding claim 28, Shepard does not appear to explicitly disclose the coated steel sheet comprising the product of a thickness of the aluminum-based coating and the thickness of the zinc being between 2 and 25 micrometers squared.
However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]) and wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040)).
The product of the precoating of aluminum alloy and the zinc/metal alloy deposited layer is 3.2 (0.64 x 5) to 22.4 (0.64 x 35) micrometers squared.

Claims 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US 7,892,654) in view of Shepard et al (US 3,438,754) in further view of Laurent et al (US 2010/0221572).
Hofmann and Shepard are relied upon as described above.

Regarding claim 25, Hofmann and Shepard does not appear to explicitly disclose the coated steel strip comprising the aluminum-based coating comprising up to 3% iron and from 9% to 12% silicon with the balance being aluminum.
However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]), wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040]) and wherein the alloy based on aluminum for the precoating contains 8 to 11% silicon and 2 to 4% iron (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art having the teachings of Hofmann, Shepard and Laurent before him or her, to modify the coated steel strip of Hofmann and Shepard to include the precoating based on aluminum of Laurent for the aluminum intermediate coating of Hofmann because having the required precoating based on aluminum provides a coating resistant to processing conditions, (paragraphs [0040] and [0047] of Laurent).

Regarding claim 26, Hofmann and Shepard do not appear to explicitly disclose the coated steel sheet comprising the aluminum-based coating having a thickness between 5 um and 50 um.
However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]), wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040]) and wherein the alloy based on aluminum for the precoating contains 8 to 11% silicon and 2 to 4% iron (paragraph [0041]).

Regarding claim 28, Hofmann and Shepard do not appear to explicitly disclose the coated steel sheet comprising the product of a thickness of the aluminum-based coating and the thickness of the zinc being between 2 and 25 micrometers squared.
However, Laurent discloses a steel part comprising a steel sheet (paragraphs [0038] and [0039]) precoated with a precoating (paragraphs [0040] and [0041]), wherein the precoating is an alloy based on zinc or aluminum (paragraph [0040]) and wherein the precoating has a thickness between 5 and 35 microns (paragraph [0040)).
The product of the precoating of aluminum alloy and the zinc/metal alloy deposited layer is 3.2 (0.64 x 5) to 22.4 (0.64 x 35) micrometers squared.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (US 3,438,754) in view of Gil Otin et al (US 2010/0307644).
Shepard is relied upon as described above.

Regarding claim 29, Shepard does not appear to explicitly disclose the coated steel sheet comprising the steel sheet having the composition as claimed.
However, Gil Otin discloses a steel sheet having a composition comprising: 0.10% =< C <0.25%, Si< 2.990%, 1% = Mn < 3%, Cr 1.65%, Mo s 0.25%, P<0.1%, S < 0.015%, Ti s 0.040%, Al = 0.010%, B < 0.005% and the balance being iron and inevitable impurities (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art having the teachings of Shepard and Gil Otin before him or her, to modify the coated steel article of Shepard to include the steel sheet composition of Gil Otin for the steel substrate of Shepard because having the required steel sheet provides good weldability and insensitivity to damage by cutting (paragraphs [0015]-[0016] of Gil Otin).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shepard et al (US 3,438,754) in view of Gil Otin et al (US 2010/0307644) in further view of Corquillet et al (US 2008/0308194).
Regarding claim 30, Gil Otin discloses a steel sheet having a composition comprising: 0.10% <C < 0.25%, 1% = Mn s 3%, Si s 2.990%, Al = 0.010%, Cr< 1.65%, Ti< 0.040%, Bs 0.005%, N < 0.008%, S < 0.015%, P< 0.1%, Ti/N24 and Mo < 0.25% and the balance being iron and inevitable impurities (paragraph [0017]) and along with Shepard is relied upon as described above.
The endpoints for the amounts of carbon, manganese, chromium and silicon in Gil Otin would satisfy the equation in claim 30: 2.6 x 0.1 + (1/5.3) + (1.65/13) + (2.990/15) = 0.77% and 2.6 x 0.25 + (3/5.3) + (1.65/13) + (2.990/15) = 1.54%. These endpoints would produce a range of 0.77% to 1.54% from the equation for carbon, manganese, chromium and silicon.
This range would overlap the claimed range for the equation.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have good weldability and insensitivity to damage by cutting (paragraphs [0015] and [0016] of Gil Otin). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Shepard and Gil Otin do not appear to explicitly disclose the steel component comprising the composition including 0.25% < Ni < 2% and 0% < Nb < 0.060%.
However, Corquillet discloses a steel part comprising Ni < 2% and Nb < 0.15 % (paragraphs [0020] and [0023)).
It is noted that the other elements in the steel composition of Corquillet are within the claimed ranges with boron being the only element missing.
It would have been obvious to one of ordinary skill in the art having the teachings of Shepard, Gil Otin and Corquillet before him or her, to modify the coated steel article of Shepard and Gil Otin to include the amounts of nickel and niobium of Corquillet in the steel composition of Gil Otin because having the required amounts of nickel and niobium provides increased yield strength while preventing high cost and degradation of weldability and hot formability (paragraphs [0051] and [0054] of Corquillet).

Regarding claim 31, Gil Otin discloses the steel sheet having a composition comprising: 0.10% <C < 0.25%, 1% = Mn s 3%, Si s 2.990%, Al = 0.010%, Cr< 1.65%, Ti< 0.040%, Bs 0.005%, N < 0.008%, S < 0.015%, P< 0.1%, Ti/N24 and Mo < 0.25% and the balance being iron and inevitable impurities (paragraph [0017]) and along with Hofmann and Kwak is relied upon as described above.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US 7,892,654) in view of Shepard et al (US 3,438,754) in further view of Gil Otin et al (US 2010/0307644).
Hofmann and Shepard are relied upon as described above.

Regarding claim 29, Hofmann and Shepard do not appear to explicitly disclose the coated steel sheet comprising the steel sheet having the composition as claimed.
However, Gil Otin discloses a steel sheet having a composition comprising: 0.10% =< C <0.25%, Si< 2.990%, 1% = Mn < 3%, Cr 1.65%, Mo s 0.25%, P<0.1%, S < 0.015%, Ti s 0.040%, Al = 0.010%, B < 0.005% and the balance being iron and inevitable impurities (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art having the teachings of Hofmann, Shepard and Gil Otin before him or her, to modify the coated steel sheet Hofmann and Shepard to include the steel sheet composition of Gil Otin for the steel strip of Hofmann because having the required steel sheet provides good weldability and insensitivity to damage by cutting (paragraphs [0015]-[0016] of Gil Otin).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US 7,892,654) in view of Shepard et al (US 3,438,754) in further view of Gil Otin et al (US 2010/0307644) in further view of Corquillet et al (US 2008/0308194).


Regarding claim 30, Gil Otin discloses a steel sheet having a composition comprising: 0.10% <C < 0.25%, 1% = Mn s 3%, Si s 2.990%, Al = 0.010%, Cr< 1.65%, Ti< 0.040%, Bs 0.005%, N < 0.008%, S < 0.015%, P< 0.1%, Ti/N24 and Mo < 0.25% and the balance being iron and inevitable impurities (paragraph [0017]) and along with Hofmann and Shepard is relied upon as described above.
The endpoints for the amounts of carbon, manganese, chromium and silicon in Gil Otin would satisfy the equation in claim 30: 2.6 x 0.1 + (1/5.3) + (1.65/13) + (2.990/15) = 0.77% and 2.6 x 0.25 + (3/5.3) + (1.65/13) + (2.990/15) = 1.54%. These endpoints would produce a range of 0.77% to 1.54% from the equation for carbon, manganese, chromium and silicon.  This range would overlap the claimed range for the equation.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have good weldability and insensitivity to damage by cutting (paragraphs [0015] and [0016] of Gil Otin). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




Hofmann, Shepard, and Gil Otin do not appear to explicitly disclose the steel component comprising the composition including 0.25% < Ni < 2% and 0% < Nb < 0.060%.
However, Corquillet discloses a steel part comprising Ni < 2% and Nb < 0.15 % (paragraphs [0020] and [0023)).  It is noted that the other elements in the steel composition of Corquillet are within the claimed ranges with boron being the only element missing.
It would have been obvious to one of ordinary skill in the art having the teachings of Hofmann, Shepard, Gil Otin and Corquillet before him or her, to modify the coated steel sheet of Hofmann, Shepard and Gil Otin to include the amounts of nickel and niobium of Corquillet in the steel composition of Gil Otin because having the required amounts of nickel and niobium provides increased yield strength while preventing high cost and degradation of weldability and hot formability (paragraphs [0051] and [0054] of Corquillet).

Regarding claim 31, Gil Otin discloses the steel sheet having a composition comprising: 0.10% <C < 0.25%, 1% = Mn s 3%, Si s 2.990%, Al = 0.010%, Cr< 1.65%, Ti< 0.040%, Bs 0.005%, N < 0.008%, S < 0.015%, P< 0.1%, Ti/N24 and Mo < 0.25% and the balance being iron and inevitable impurities (paragraph [0017]) and along with Hofmann and Kwak is relied upon as described above.



Response to Arguments
Applicant’s arguments, see pages 3-14, filed 5/17/2022, with respect to the rejection of claims 22-28, 45 and 46 under 35 U.S.C. 103 by Hanlon in view of Shimogori has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 103 by Hofmann in view of Kwak for independent claim 22.

Applicants argue that Hanlon in view of Shimogori does not suggest claim 22.
The Examiner agrees and notes that Hanlon in view of Shimogori does not suggest claim 22 and therefore the previous rejections have been withdrawn.
However, new ground of rejection is made under 102(a)(1) by Shepard and under 103 by Hofmann in view of Shepard for independent claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        



A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785